  8:21-cr-00117-BCB-MDN Doc # 55 Filed: 09/16/21 Page 1 of 1 - Page ID # 101




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:21CR117

        vs.
                                                                        ORDER
MICHAEL APONTE,

                      Defendant.


        This matter is before the court on Defendant's Motion for Extension of Time to File
Pretrial Motions [54]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 60-day extension. Pretrial Motions shall be filed by November 16,
2021.
        IT IS ORDERED:
        1.     Defendant's Motion for Extension of Time to File Pretrial Motions [54] is granted.
Pretrial motions shall be filed on or before November 16, 2021.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between September 17, 2021 and November 16,
2021, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

        Dated this 16th day of September, 2021.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
